ORDER

PER CURIAM:
Elijah I. Peters appeals the judgment of the motion court denying his Rule 24.035 motion for posteonviction relief following an evidentiary hearing. In his two points on appeal, Peters claims that his guilty plea was not knowing, voluntary, and intelligent because (1) plea counsel induced Peters to plead guilty involuntarily by advising him that being on probation as a sex offender and having to register as a sex offender would have only a minimal impact on Peters’s day-to-day life, and (2) Peters’s plea was induced by his fear of going to trial with an unprepared attorney who was not willing to adequately defend him. Because a published opinion would have no *609precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).